PER CURIAM.
In a suit for specific performance, plaintiff, Jose Salomon, appeals an order of the trial court setting aside a default entered against defendant, Mid-States Mortgage Corporation, and also a summary final judgment entered in favor of Mid-States and against plaintiff.
Review of the record discloses that the trial court did not err in setting aside the default against Mid-States. Heritage Supply Company v. Graham, 334 So.2d 840 (Fla. 1st DCA 1976); Associated Medical Institutions, Inc., v. Imperatori, 338 So.2d 74 (Fla. 3d DCA 1976). The trial court did, however, err in entering a summary final judgment for Mid-States since there are material issues of fact to be decided by the trier of fact.
Affirmed in part and reversed in part with directions.